Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/19/2018, 4/3/2020, 7/16/2020 have been fully and carefully considered and are attached hereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Noe (34,686) on 3/10/2022.
The application has been amended as follows: 

Claim 1 (Currently Amended) A power electronics system, comprising: an environmentally sealed electronics compartment for housing power electronics equipment; a plenum within the sealed electronics compartment for circulating air; a first liquid cooling loop configured to cool air flowing through the plenum; a second liquid cooling loop configured to directly cool the power electronics equipment, the second liquid cooling loop being fluidically separate from the first liquid cooling loop; and a 

Claim 6 (Currently Amended) The system of claim 5, further comprising a fan to circulate air within the sealed electronics compartment, the fan being configured to draw air through the plenum and blowing air through the first heat exchanger.

Claim 14 (Currently Amended) The system of claim 11, wherein coolant in the second liquid cooling loop is configured to flow adjacent to 

Claim 16 (Currently Amended) A method of thermal control in a power electronics system, comprising: controlling the flow rate of a first liquid cooling loop within a  the second liquid cooling loop being fluidically separate from the first liquid cooling loop; and circulating air through a plenum provided within the sealed electronics compartment.

Claim 17 (Canceled)

In Claims 18-20, “claim 17” is changed to read - - claim 16 - -



Allowable Subject Matter
Claims 1-16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-16, 18-25, the allowability resides in the overall structure of the device as recited in independent claims 1 and 16 and at least in part because claims 1 and 16 recite, “the second liquid cooling loop being fluidically separate from the first liquid cooling loop”.
The aforementioned limitations in combination with all remaining limitations of claims 1 and 16 are believed to render said claims 1 and 16, and all claims dependent therefrom, patentable over the art of record.

The closest art of record is believed to be that of Belady et al. (US 7,511,959 – hereinafter, “Belady”) which teaches (In Fig 2) a power electronics system, comprising: an environmentally sealed electronics compartment (12, where, while not explicitly recited that the compartment 12 is environmentally sealed, the fact that the heat exchanger (16) is outside of the compartment (12) suggests that the enclosure is at least partially sealed from an outside environment) for housing power electronics equipment (servers, electrical components which comprise servers, power supply for servers, etc); a plenum (Space where air flows between the servers and the CRAC, see Fig 2) within the sealed electronics compartment for circulating air (See Fig 2, airflow arrows between 13 and 21); a first liquid cooling loop (See Fig A below) configured to cool air flowing through the plenum (Via CRAC); a second liquid cooling loop (See Fig B below) configured to directly cool the power electronics equipment (The second liquid cooling loop services the cold plates (14) which are in direct contact with the power electronics equipment (Col. 2, ll. 34-36)).  Belady, however fails to specifically teach or suggest that the second liquid cooling loop is fluidically separate from the first liquid cooling loop and a controller for independently controlling airflow rates and coolant flow rates of the first liquid cooling loop and the second liquid cooling loop.  And while US 9,140,479 to Gomes et al. (hereinafter, “Gomes”) does teach a controller (40) for independently controlling airflow rates in environmentally sealed compartments (14, 15) and coolant flow rates of a first liquid cooling loop (First loop which services 12) and a second liquid cooling loop (Second loop which services 52, See Fig 3, see also Col. 2, ll. 34-42), none of these cited references teach or suggest that the first liquid cooling loop is fluidically separate from the second liquid cooling loop as claimed.  Indeed in both Belady and Gomes the liquid cooling loops share a heat exchanger (Belady: element 16; Gomes: element 4) and thus cannot fairly be said to be fluidically independent.



    PNG
    media_image1.png
    496
    729
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    480
    713
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,420,732 to Desai et al. which teaches a solar inverter;
US 9,927,165 to Sutherland et al. which teaches a hybrid cooling system for a solar system;
US 8,482,163 to Belikoff et al. which teaches an inverter cooler;
US 7,963,119 to Campbell et al. which teaches a hybrid air and liquid cooling system for electronic devices;
US 7,178,354 to Bretschneider et al. which teaches an environmentally sealed enclosure; and 
US 5,285,347 to Fox et al. which teaches a hybrid cooling system for electronic components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835